                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION
                                        (at London)

 UNITED STATES OF AMERICA,                         )
                                                   )
         Plaintiff,                                )   Criminal Action No. 6:18-CR-025-CHB
 v.                                                )
                                                   )
 DAVID SCOTT GRAY,                                 )        ORDER ADOPTING
                                                   )   RECOMMENDED DISPOSITION ON
                                                   )         COMPETENCY
         Defendant.                                )
                                                   )

                                       *** *** *** ***
        This matter is before the Court on the Recommended Disposition filed by United States

Magistrate Judge Ingram [R. 27]. The Recommended Disposition addresses whether Defendant

David Scott Gray is competent to proceed to trial pursuant to 18 U.S.C. § 4241 and 4247(d).

        After reviewing the competency evaluation by Dr. Cynthia A. Low [R. 22] and

conducting a hearing, Magistrate Judge Ingram concluded, in accordance with the competency

evaluation, that “the Court finds no evidence which tends to show that Defendant is not

competent.” [R. 27 at p. 7]. The Government and the defendant both stipulated to the admission

of the report and also to the findings contained therein. Id. at 2. The Magistrate Judge

recommended that the undersigned find the defendant is competent to face further proceedings,

including trial, in this matter. Id. at 7.

        Generally, this Court must make a de novo determination of those portions of the

recommended disposition to which objections are made. 28 U.S.C. § 636(b)(1). When no

objections are made, this Court is not required to “review . . . a magistrate’s factual or legal

conclusions, under a de novo or any other standard . . . .” See Thomas v. Arn, 474 U.S. 140, 151

                                                 -1-
(1985). Parties who fail to object to a magistrate judge’s recommended disposition are also

barred from appealing a district court’s order adopting that recommended disposition. United

States v. White, 874 F.3d 490, 495 (6th Cir. 2017); United States v. Walters, 638 F.2d 947, 949-

50 (6th Cir. 1981).

       Judge Ingram’s Recommended Disposition advised the parties that any objections must

be filed within three (3) days. [R. 27 at p. 7] The time to file objections has passed, and neither

party has filed any objections to the Recommended Disposition nor sought an extension of time

to do so. See Id.; Fed. R. Crim P. 59(b). Nevertheless, this Court has examined the record, and

agrees with the Magistrate Judge’s Recommended Disposition.

       Accordingly, and the Court being otherwise sufficiently advised,

       IT IS HEREBY ORDERED as follows:

       1.       The Magistrate Judge’s Recommended Disposition [R. 27] is ADOPTED as the

opinion of this Court.

       2.       The Court FINDS that David Scott Grey is competent to face further

proceedings in this matter.


       This the 18th day of October, 2018.




                                                -2-
